DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, in part:

“…a communications module configured to receive infrared image data from a plurality of optical imaging systems at the plurality of installations, the plurality of optical imaging systems configured to capture the infrared image data at the plurality of installations; 
and processing electronics configured to;
detect a plurality of events at the plurality of installations based at least in part on the infrared image data, 
form an associated event group based at least in part on one or more types of one or more target species associated with the plurality of events, and 
transmit an alarm notification to an external computing device over a communications network indicating the associated event group.

At least the cited limitations are not taught by the closest prior art Kester et al. (US 2015/0316473 A1) and Dietz (US 2007/0216136 A1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-12 of the remarks, filed 02/24/2022, have been fully considered and are persuasive.  All objections and rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425